[Cite as State v. Schybal, 2011-Ohio-4313.]
                             STATE OF OHIO, BELMONT COUNTY

                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT


STATE OF OHIO                                 )    CASE NO. 10 BE 8
                                              )
        PLAINTIFF-APPELLEE                    )
                                              )
VS.                                           )    OPINION
                                              )
GARNER AMOS SCHYBAL                           )
                                              )
        DEFENDANT-APPELLANT                   )

CHARACTER OF PROCEEDINGS:                          Criminal Appeal from the County Court,
                                                   Northern Division, of Belmont County,
                                                   Ohio
                                                   Case No. 09 CRB 744

JUDGMENT:                                          Affirmed.

APPEARANCES:

For Plaintiff-Appellee:                            Atty. Christopher Berhalter
                                                   Belmont County Prosecutor
                                                   Atty. Daniel P. Fry
                                                   Assistant Prosecuting Attorney
                                                   147-A West Main Street
                                                   St. Clairsville, Ohio 43950

For Defendant-Appellant:                           Atty. John M. Jurco
                                                   Jividen Law Offices
                                                   729 North Main Street
                                                   Victorian Old Town
                                                   Wheeling, WV 26003

JUDGES:

Hon. Cheryl L. Waite
Hon. Gene Donofrio
Hon. Joseph J. Vukovich
                                                   Dated: August 24, 2011
[Cite as State v. Schybal, 2011-Ohio-4313.]
WAITE, P.J.


        {1}      Counsel for Appellant Garner Amos Schybal has filed a no merit brief

and a request to withdraw as counsel pursuant to State v. Toney (1970), 23 Ohio

App.2d 203, 52 O.O.2d 304, 262 N.Ed.2d 419. For the following reasons, counsel’s

motion to withdraw is sustained and Appellant’s conviction and sentence affirmed.

        {2}      On December 7, 2009, Appellant was charged with domestic violence

against his girlfriend Jennifer Hunley.       The charges arose from an incident that

occurred during the early morning hours of December 5, 2009, at a motel in St.

Clairsville, Ohio. Hunley alleged that Appellant choked her and pushed her against a

wall. A Belmont County sheriff’s deputy was called to the scene and noted that

Hunley had red marks around her neck when he spoke with her. The court issued a

temporary protection order on January 15, 2010. The case was set for arraignment

on that day, but Appellant failed to appear. An arrest warrant was issued, but was

withdrawn when Appellant voluntarily appeared in court on January 22, 2010. He

pleaded not guilty to the charge and counsel was appointed by the court.

        {3}      Appellant failed to appear for trial on February 24, 2010. The case was

reset for bench trial on March 3, 2010. Testimony at that trial revealed that Appellant

and Ms. Hunley were staying at the Relax Inn in St. Clairsville. They had been dating

for three or four years. Appellant had been ingesting cocaine and became agitated

because he thought there were other men in the room with Ms. Hunley. (Tr., pp. 8-

9.) Appellant began shoving Ms. Hunley, then wrapped a wire tightly around her

neck and choked her. (Tr., p. 10.) She testified that “[m]y head felt like it was going

to pop off” and she believed that she became unconscious.              (Tr., pp. 11-12.)
                                                                                    -2-

Appellant fled the scene, and Ms. Hunley called the police. Belmont County Sheriff’s

Deputy Randy Stewart arrived and found Ms. Hunley upset, crying, and having

trouble swallowing. She told the deputy that she had been shoved against a wall and

choked, and he noticed slight red marks on her neck. (Tr., p. 19.) Appellant testified,

however, that Ms. Hunley caused the injuries to herself. (Tr., p. 24.) Appellant

acknowledged that he had been ingesting cocaine that morning. (Tr., p. 26.)

      {4}    The court found Appellant guilty of domestic violent pursuant to R.C.

2919.25(A), a first degree misdemeanor. The judgment entry of conviction was filed

on March 3, 2010, and sentencing was scheduled for March 10, 2010. On that date

the court filed its sentencing judgment entry. Appellant was sentenced to 180 days in

jail with 80 days suspended and credit given for fourteen days. The remaining 86

days were to be served immediately. Appellant was also required to pay court costs

and was given two years of probation. This appeal was filed on March 19, 2010.

The trial court stayed the sentence pending the outcome of the appeal. Appellant’s

counsel subsequently filed a no merit brief and a motion to withdraw as counsel.

      {5}    Upon further review of the case file, it was determined that the trial

court’s sentencing order did not conform to the requirements of State v. Baker, 119
Ohio St. 3d 197, 2008-Ohio-3330, 893 N.E.2d 163. In Baker, the Ohio Supreme

Court held that, pursuant to Crim.R. 32(C), “[a] judgment of conviction is a final

appealable order under R.C. 2505.02 when it sets forth (1) the guilty plea, the jury

verdict, or the finding of the court upon which the conviction is based; (2) the

sentence; (3) the signature of the judge; and (4) entry on the journal by the clerk of
                                                                                      -3-

court.” Id. at syllabus. These four elements must be contained in one document to

constitute a final appealable order of conviction. Id. at ¶18. If one of these elements

is missing, there is no final appealable order. Id. at ¶19. This error may be corrected

in a nunc pro tunc entry by the trial court. State v. Harris, 5th Dist. No. 10-CA-49,

2011-Ohio-1626, ¶30. The trial court’s judgment did not state that the court found

Appellant guilty in a bench trial, and therefore, the appeal was placed in abeyance

and the trial court was given 20 days to issue a final appealable order in

conformance with Baker. The court issued its nunc pro tunc judgment entry on April

21, 2011. The revised judgment entry now conforms to the Baker holding.

       {6}    Counsel is asking to withdraw pursuant to Anders v. California (1967),

386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, and pursuant to our ruling in Toney,

supra. “ ‘It is well settled that an attorney appointed to represent an indigent criminal

defendant on his or her first appeal as of right may seek permission to withdraw upon

a showing that the appellant's claims have no merit. To support such a request,

appellate counsel must undertake a conscientious examination of the case and

accompany his or her request for withdrawal with a brief referring to anything in the

record that might arguably support the appeal.        The reviewing court must then

decide, after a full examination of the proceedings, whether the case is wholly

frivolous.’ ” (Citations omitted.) State v. Odorizzi (1998), 126 Ohio App. 3d 512, 515,

710 N.E.2d 1142.

       {7}    In Toney, we set forth the procedure to be used when counsel of record

determines that an indigent's appeal is frivolous:
                                                                                     -4-

       {8}     “3.   Where a court-appointed counsel, with long and extensive

experience in criminal practice, concludes that the indigent's appeal is frivolous and

that there is no assignment of error which could be arguably supported on appeal, he

should so advise the appointing court by brief and request that he be permitted to

withdraw as counsel of record.

       {9}     “4. Court-appointed counsel's conclusions and motion to withdraw as

counsel of record should be transmitted forthwith to the indigent, and the indigent

should be granted time to raise any points that he chooses, pro se.

       {10}    “5.   It is the duty of the Court of Appeals to fully examine the

proceedings in the trial court, the brief of appointed counsel, the arguments pro se of

the indigent, and then determine whether or not the appeal is wholly frivolous.

       {11}    “6.   Where the Court of Appeals makes such an examination and

concludes that the appeal is wholly frivolous, the motion of an indigent appellant for

the appointment of new counsel for the purposes of appeal should be denied.

       {12}    “7. Where the Court of Appeals determines that an indigent's appeal is

wholly frivolous, the motion of court-appointed counsel to withdraw as counsel of

record should be allowed, and the judgment of the trial court should be affirmed.” Id.

at syllabus.

       {13}    There are no errors in the bench trial of this case that are evident from

the record. Appellant was represented by counsel during the trial court proceedings

and during this appeal. A timely bench trial was held, witnesses were presented, and

Appellant’s attorney effectively examined or cross-examined each witness.           The
                                                                                     -5-

transcript of trial is in the record on appeal. Appellant himself testified at trial and

confirmed most of the testimony of the state’s witnesses.        There was conflicting

testimony on a few elements of this case, particularly where Appellant claimed that

the victim choked herself. The trier of fact weighed the evidence and found Appellant

guilty. The trial was held in a timely manner and no motion to dismiss based on

speedy trial errors was filed in this case.       Only one exhibit was admitted into

evidence, photographs of the victim, and no objection was raised to this exhibit. This

case hinged on the testimony of the victim, and that testimony, if believed by the trier

of fact, is sufficient to support a conviction. State v. Cunningham, 105 Ohio St. 3d
197, 2004-Ohio-7007, 824 N.E.2d 504, at ¶51–57. Counsel is permitted to withdraw

in this case and the judgment of the trial court is affirmed.


Donofrio, J., concurs.

Vukovich, J., concurs.